Citation Nr: 0217706
Decision Date: 12/09/02	Archive Date: 02/07/03

DOCKET NO. 01-02 126               DATE  DEC 09, 2002

On appeal from the decision of the Department of Veterans Affairs
Regional Office in Detroit, Michigan

THE ISSUE

Entitlement to a total disability rating based on individual
unemployability due to service-connected disability (TDIU).

REPRESENTATION

Veteran represented by: Marine Corps League

ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel

INTRODUCTION

The veteran had active military service from January 1983 to
February 1987.

This matter comes before the Board of Veterans' Appeals (the Board)
on appeal from a June 2000 rating decision by the Department of
Veterans Affairs (VA, Regional Office (RO) in Detroit, Michigan,
which denied the veteran's claim of entitlement to TDIU.

The veteran was scheduled to testify at a personal hearing chaired
by a traveling Member of the Board on October 10, 2002. However, he
withdrew his appeal in a signed statement dated the same day.

FINDING OF FACT

On October 10, 2002, the veteran submitted a signed statement
requesting withdrawal of this appeal.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the veteran
have been met. 38 C.F.R. 20.204 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before
the Board promulgates a decision. 38 C.F.R. 20.204 (2002). As noted
in the Introduction above, in an October 10, 2002 signed statement,
the veteran withdrew his appeal. The veteran's statement meets the
requirements of 38 C.F.R. 20.204. His appeal is therefore
withdrawn. Accordingly, the Board does not have jurisdiction to
review the appeal and it is dismissed without prejudice.

2 -

ORDER 

The appeal is dismissed.

Barry F. Bohan
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

3 - 



